Citation Nr: 1719213	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent disabling for posttraumatic stress disorder (PTSD), to include depression.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005 and received a Combat Action Ribbon, among other awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran elected to forego a Board hearing.

In August 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2017 rating decision, service connection for the Veteran's depression was granted, and, combined as "intertwined with/secondary to PTSD", effective March 26, 2008.  As such, the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, is no longer before the Board.  At that time, the RO also retroactively increased the disability rating for the psychiatric condition to 70 percent effective March 2008.  


FINDING OF FACT

During the period on appeal, the Veteran's psychiatric condition was manifested by difficulty in establishing and maintaining effective work and social relationships, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, and poor memory, but, not by total occupational and social impairment, persistent delusions or hallucinations, or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent disabling for PTSD, to include depression, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Analysis of PTSD with Depression

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was originally certified to the Board in October 2009, and has remained pending since that time, the claim is governed by DSM-IV.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16.  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time many of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

In this case, the Veteran's PTSD with depression is now rated as 70 percent disabling, effective March 26, 2008.

In September 2011, Maria Bucmaniuk, M.A., a readjustment counseling therapist with the Vet Center in San Jose, CA wrote a letter to VA in support of an increased rating for the Veteran.  The therapist detailed the Veteran's military combat, his symptoms associated with PTSD, and recommended that the VA increase the Veteran's rating for PTSD.  The Board notes that the Veteran's PTSD was rated as 30 percent disabling at the time the aforementioned letter was written.

The Veteran's outpatient VA treatment records are associated with the file.  In December 2011, the Veteran was seen at the Livermore VAMC and reported memory loss, repeated "checking" of doors to make sure they are locked, and reported seeing shadows "creeping up on him" at night.  The Veteran was evaluated and had a GAF score of 55.  In January 2012, the Veteran reported to a VA psychiatrist that he feels poorly motivated, experiences difficulty with memory, and that his social life is lacking.  The psychiatrist noted that the Veteran expressed no suicidal ideations, no hallucinations, and judgment and insight were intact.  At the West Los Angeles VAMC in October 2013, the physician noted that the Veteran endorses feeling hopeless, admits to having thoughts of harming himself or others, but did not have a plan to commit suicide or harm to others.  In October 2014, the Veteran denied suicidal ideations and audiovisual hallucinations.

The Veteran has undergone four VA compensation and pension examinations throughout this appeal - in 2008, 2012, 2015, and 2017.

In the June 2008 VA examination, the Veteran had a GAF score of 56, which reflects moderate symptoms.  The examiner stated that the Veteran is able to work, but lacks social skills.  The Veteran reported symptoms such as sleep disturbances,
intrusive thoughts, nightmares, persistent avoidance of stimuli, irritability, depression and poor concentration.  He reported he was a lifelong loner with few friends and outside interests and denied feeling numb and detached from others.  He had feelings of hopelessness with regard to his employment situation. 

In the November 2012 VA examination, the Veteran's GAF score was 55 and the examiner noted that the Veteran is able to work, maintain an apartment, maintain hygiene, and live independently.  During the examination, the Veteran reported increased feelings of depression due to isolation and disconnectedness with his family.  The Veteran also reported "obsessive-compulsive" symptoms such as repeatedly checking doors and windows to make sure they are locked, as well as problems with his memory.  Further the examiner noted the Veteran's moderate chronic depression caused problems with his sleep, concentration, and focus.  

A May 2015 PTSD Review Examination was conducted using Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  As to the Veteran's level of occupational and social impairment, he was noted as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by medication.  The Veteran was also noted as having irritable behavior and angry outbursts, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, difficulty in establishing effective work and social relationships, and obsessional rituals which interfere with routine activities.  The examiner ultimately concluded that there is no change to the Veteran's diagnosis.  

Finally, another PTSD VA examination was conducted in February 2017, also using DSM-5.  The examiner noted the Veteran's symptoms as depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened effect, impaired judgment, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and impaired impulse control.  The Veteran endorsed suicidal ideation, without intent to act on it.

Under 30 C.F.R. § 4.130, DC 9411, a 100 percent disability evaluation is warranted where there is total occupational and social impairment, due to such symptoms as:
        Gross impairment in thought processes or communication; 
        Persistent delusions or hallucinations; 
        Grossly inappropriate behavior; 
        Persistent danger of hurting self or others; 
  Intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); 
  Disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Here, the Veteran does not qualify for a 100 percent disability evaluation for PTSD.  First, the Veteran has been employed as an electrician since 2012 and reports he can easily approach people if "he needs to do so to communicate for work or other practical matters."  He is not, therefore, totally occupationally impaired despite his symptoms.  Historically, the Veteran's GAF scores of 56 and 55 indicated moderate symptoms, never rising to the level of severity to justify a 100 percent disability evaluation.  There are no findings of gross impairment in thought process or communication.  There are no reports of delusions or hallucinations.  There are no reports of grossly inappropriate behavior.  The Veteran endorses suicidal ideation, without intent to act on it, so there is no persistent danger of hurting himself.  The Veteran has consistently reported having a bad memory, which primarily manifests by the Veteran "checking" his completed work, or frequently checking if doors and windows are locked.  That is not the degree of memory impairment contemplated by a 100 percent rating, as he is oriented to time and place and remembers names, etc.  

The Board has considered the Veteran's lay evidence in rendering its decision.  The Board finds the Veteran to be a credible witness, as his reported symptoms have remained consistent throughout the appellate period.  The Veteran is also competent to report these symptoms.  However, the Board finds that the Veteran's lay testimony further supports a 70 percent disability evaluation for PTSD with depression.  The Veteran has not reported, nor has an examiner observed, symptoms associated with the higher, 100 percent disability evaluation.  Further, the Board notes that the Veteran indicated "a 70% PTSD rating would satisfy my appeal.  I have read the general rating formula for mental disorders and 70% matched my disorders."  This statement is contained within the Veteran's VA Form 9, received by the Board in June 2009.

Thus, the Board finds that the Veteran's disability picture is, at worst, approximated by the criteria for a 70 percent disability rating during the appeal period.  The evidence is not in equipoise, but is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged, nor has the record raised the issue of unemployability, and the evidence shows that the Veteran is gainfully-employed as an electrician.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).







[Continued on Next Page]
ORDER

Entitlement to an evaluation in excess of 70 percent disabling for PTSD with depression is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


